 1   MICHAEL BAILEY
     United States Attorney
 2   ANNA WRIGHT
     Assistant U.S. Attorney
 3   NATHANIEL J. WALTERS
     Assistant U.S. Attorney
 4   State Bar No.: 029708
     405 West Congress, Suite 4800
 5   Tucson, Arizona 85701-5040
     Telephone: (520) 620-7300
 6   E-mail: anna.wright@usdoj.gov
             nathaniel.walters@usdoj.gov
 7
     Attorneys for Plaintiff
 8
 9                                UNITED STATES DISTRICT COURT
10                                     DISTRICT OF ARIZONA
11
       United States of America,                               CR-18-00223-RCC (DTF)
12
                     Plaintiff,
13                                                         GOVERNMENT’S PROPOSED
              v.                                           ADDITIONAL/REVISED JURY
14                                                              INSTRUCTIONS
       Scott Daniel Warren,
15
                     Defendant.
16
            The United States of America, by and through its undersigned attorneys, hereby
17
     submits and incorporates by reference its previously submitted jury instructions. See Docs.
18
     221, 244. In addition, the government respectfully requests that the Court modify the
19
     defendant’s requested “No Obligation to Report” instruction to include a complete and
20
     accurate statement of the law. The government also respectfully requests that this instruction
21
     only be given as a final instruction. A proposed modified instruction is attached.
22
            Respectfully submitted this 31st day of October, 2019.
23                                             MICHAEL BAILEY
24                                             United States Attorney
                                               District of Arizona
25
                                               /s/ Anna R. Wright & Nathaniel J. Walters
26                                             ANNA WRIGHT &
27                                             NATHANIEL J. WALTERS
                                               Assistant U.S. Attorneys
28
     Copy of the foregoing served electronically or by
 1
     other means this 31st day of October, to:
 2   All ECF participants
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
 1                         NO OBLIGATION TO REPORT (modified)
 2
 3         The law does not impose a general affirmative obligation on citizens to report

 4   suspected or known violations of law to authorities. However, you may consider such

 5   evidence along with all other evidence in determining whether the government has proven

 6   the elements of the offense beyond a reasonable doubt.

 7
     Authority: See United States v. Oplinger, 150 F.3d 1061, 1065-67 (9th Cir. 1998); United
 8
     States v. Beckman, 298 F.3d 788, 795-96 (9th Cir. 2002); United States v. Tydingco, 909
 9
     F.3d 297, 304 (9th Cir. 2018).
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
